                           UNITED STATED BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                            Case No. 18-49122

SIERRA JERANIQUE MARKS-DAVIS,                                     Chapter 7

                  Debtor.                                         Judge Thomas J. Tucker
__________________________________/

 ORDER GRANTING THE DEBTOR’S MOTION TO REOPEN CASE, BUT DENYING
   THE DEBTOR’S REQUEST FOR A WAIVER OF THE FILING FEE FOR THE
                   DEBTOR’S MOTION TO REOPEN

        This case is before the Court on the Debtor’s motion entitled “Ex-Parte Motion to Reopen
Chapter 7 Case for Filing of Certificate of Completion of Financial Management Course and
Request for Waiver of the Filing Fee,” filed October 5, 2018 (Docket # 23, the “Motion”). The
Court finds good cause to reopen this case. But the Court will deny the Debtor’s request to
waive the filing fee for the Debtor’s motion to reopen. The Motion does not allege or
demonstrate any good reason or cause why the Court should waive such filing fee.1

        IT IS ORDERED that the Motion is granted, and this case is reopened, on the terms
stated in this Order.

       IT IS FURTHER ORDERED that the Debtor’s request for a waiver of the filing fee for
the Motion is denied.

       IT IS FURTHER ORDERED that the Debtor must pay the filing fee for her motion to
reopen (Docket # 23, the Motion) no later than October 23, 2018, or this case will once again be
closed without a discharge.

Signed on October 9, 2018




         1
            The Motion asserts that the Debtor’s failure to timely complete the required financial
management course was “beyond [the Debtor’s] control.” The Court disagrees. According to the
Motion, the failure is due to the Debtor’s own failure to even try to take the financial management course
until after business hours on the deadline date of October 1, 2018. The Motion does not explain or allege
any reason, let alone a valid excuse, for the Debtor having waited so long to even try to take the financial
management course. The Debtor could have taken that course at any time after she filed her bankruptcy
petition on June 26, 2018, more than three months before the October 1, 2018 deadline.



   18-49122-tjt      Doc 24      Filed 10/09/18       Entered 10/09/18 09:46:20           Page 1 of 1
